DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/21/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-35 were restricted. Group I (claims 1-17) were elected. Claims 18-32, 34-35 are cancelled. Claim 33 is withdrawn. Claims 1-17, 33, and 36-37 are pending.

Response to Arguments
Applicant's arguments filed on 4/21/2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 16, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al. (US5326476; hereinafter “Grogan”) in view of Wilt et al. (US20130304020; hereinafter “Wilt”).
Applicant’s claims are directed towards a method.
Regarding claims 1, 5-6, 16, 36-37; Grogan discloses a method comprising:
A) automatically performing at least one integrity test on a dialysis machine after powering on the dialysis machine (See Grogan C11L39-12, C12L47-51; Self-Test button is highlighted, conducting self-tests), and
B) presenting, on a display of the dialysis machine, a first set of instructions for priming the dialysis machine after completing the at least one integrity test (See Grogan Fig. 8-11, C2L63-64, C8L23-26; touch screen utilized to show information pertaining to the flow rate. C121-122; upon completion of the Self Test, the operator can initiate the prime mode, permitting priming of the blood lines and dialyzer)
Grogan does not disclose automatically beginning the integrity test, and wherein the at least one integrity test is selected from the group consisting of a battery test, a dialysate conductivity test, and a dialysate temperature test. 
However, Grogan indicates utilizes self tests as well as looks to ensure general integrity of the control system (See Grogan C303-306; ensure general integrity of the control system, tests are performed during pretreatment. Integrity and calibration have safety significance (e.g. conductivity) are verified as part of the safety function’s self tests).
Wilt relates to the prior art by being in the dialysis system that performs dialysis functions and utilizes sensors that monitor dialysis functions (See Wilt abstract), and further discloses wherein the at least one integrity test is selected from the group consisting of a battery test, a dialysate conductivity test, and a dialysate temperature test (See Wilt par. [610]; dialysate conductivity or temperature tests). The dialysis system may have a number of features or attributes maybe desirable, such as automation. The automation of the system may automatically perform a number of functions, including: testing the integrity of ultrafilters and dialyzers (See Wilt Pr. 697-699; “wherein the dialysis machine is programmed to automatically begin and perform the at least one integrity test”; automatically performing the integrity test is seen to automatically begin and perform the integrity test). Wilt further indicates that a daily series of integrity tests is desirable since repeated heat disinfection and high pressure flow may damage the filter fibers, causing endotoxins that may be present downstream from the dialyzer. Additionally broken dialyzer fibers could cause a blood leak out of the blood side of the dialyzer and into the system and/or compromise its ability to prevent the endotoxins from crossing into the dialysate side of the dialyzer and into the blood (See Wilt par. [598]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Grogan’s system that utilizes self tests to ensure general integrity of the control system (See Grogan C303-306; ensure general integrity of the control system, tests are performed during pretreatment. Integrity and calibration have safety significance (e.g. conductivity) are verified as part of the safety function’s self tests), with Wilt’s method of using a dialysate conductivity or dialysate temperature test (See Wilt par. [610]; dialysate conductivity or temperature tests), in order to determine whether or not 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 5: The method of claim 1, comprising presenting, on the display of the dialysis machine, a second set of instructions for priming the dialysis machine upon completion of the first set of instructions (See Grogan abstract; instructions (i.e. multiple instructions utilized), C28L54-68, C121-122; operator sets the prescribed dialysis time and the target fluid loss in the Prime Mode. Manual UF rate is set in Prime. Machine is “instructed” or programmed by a technician.).
Claim 6: The method of claim 5, wherein completion of the first set of instructions comprises running a predetermined volume of fluid through a blood pump (See Grogan Fig. 7, C8L557-59, C14L1-4; blood pump flow rate is controlled by blood pump controller 518).
Claim 16: The method of claim 1, comprising presenting, on the display, a graphical representation of the dialysis machine (See Grogan Fig. 10 C1L56-57, C9L43-49, C10L3-6; profiles shown as bar graphs on the screen).
Claim 36: The method of claim 1, further comprising automatically powering on the dialysis machine at a pre-set time on a selected day (See Grogan C12L65-C13L4, Fig. 7; time of day clock 532 may typically be used to remotely provide programming instructions to interrogate patient treatment data from the machine. Additionally, the time of day clock is used to time/date the data as it is referenced during automated machine operations, i.e. unattended warm-up.).
Claim 37: The method of claim 1, further comprising: emitting an alert to indicate that the dialysis machine is to be powered on; and then automatically powering on the dialysis machine (See Grogan C32L30-51; timed mode initiation from a power-off condition where certain machine functions are automatically initiated, rinsing, beginning the production of dialysate).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al. (US5326476; hereinafter “Grogan”) and Wilt et al. (US20130304020; hereinafter “Wilt”), as applied to claim 1 above, and further in view of Truitt et al. (US5776345; hereinafter “Truitt”).
Applicant’s claims are directed towards a method.
Regarding claims 2-4; the combination of Grogan and Wilt discloses the method of claim 1, comprising presenting, on the display (See combination supra. See Grogan Fig. 8-11, C2L63-64, C8L23-26; touch screen utilized to show information pertaining to the flow rate. C121-122; upon completion of the Self Test, the operator can initiate the prime mode, permitting priming of the blood lines and dialyzer). 
The combination does not disclose an instruction comprising flowing, using gravity, priming fluid from a fluid source through an arterial blood line set.
Truitt relates to the prior art by pertaining to extracorporeal blood treatment that removes blood from a patient during a hemodialysis treatment (See Truitt C1L20-23), and indicates automatically priming the dialysis system (See Truitt C2L11-18, C3L19-21; parts utilized in the circuit during the dialysis treatment will be automatically primed) by providing the operator with instructions about the priming procedure for the circuits (See Truitt C14L41-51; priming solution is pushed through the system, and further utilized with pumps. Additionally, all fluids are affected by gravity/fluid pressure (pressure exerted via a fluid). Operator is instructed via the display about priming the circuits.). Truitt further indicates priming that manual systems used to perform hemodialysis on arterial blood rely on arterial blood pressure to cause blood to flow past the membrane to be treated (See Truitt C2L1-5). The manual systems of an extracorporeal blood treatment apparatus (i.e. dialyzer) can be time consuming, are labor intensive, and often require a personnel to continuously monitor and adjust fluid flow rates (See Truitt C1L20-29).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes a priming method in a hemodialysis procedure, with Truitt’s automatic priming method on components utilized during a hemodialysis procedure. Since both the combination and Truitt indicates utilizing a priming procedure, while Truitt further indicates that during hemodialysis procedures, manual systems (i.e. non automatic) can be time consuming, are labor intensive, and often require a personnel to continuously monitor and adjust fluid flow rates (See Truitt C1L20-29)
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The method of claim 2, comprising presenting, on the display, an instruction comprising closing an end of the arterial blood line set and pumping the priming fluid through a dialyzer to prime the dialyzer (See Truitt Fig. 1-2, C15L11-52, C14L52-65; whatever the priming process is performed, the return line is clamped, while replacement fluid is connected and is circulated into the primary circuit 38 (i.e. priming the line). Additionally, priming fluid is ultrafiltered through the membrane 42 from the primary chamber and circulated into the collection chamber 86.).
Claim 4: The method of claim 2, comprising presenting, on the display, an instruction comprising priming a dialysate side of a dialyzer of the dialysis machine prior to priming the arterial blood line set (See Truitt C14L47-51, C14L52-65; priming of the primary circuit, which is located in the membrane 42 of the primary chamber 44 of the filter 40, happens by the first pump 52 being continuously operated. Which draws the priming fluid through the filtration unit, and thus through the arterial access line via the pump being operated in reverse.).

Claims 7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al. (US5326476; hereinafter “Grogan”) and Wilt et al. (US20130304020; hereinafter “Wilt”), as applied to claim 5 above, and further in view of Truitt et al. (US5776345; hereinafter “Truitt”).
Applicant’s claims are directed towards a method.
Regarding claims 7, 9-15; the combination of Grogan and Wilt discloses the method of claim 5 (See combination claim 5 supra). The combination does not disclose wherein the second set of instructions is a set of instructions for a recirculation portion of an automatic priming procedure.
Truitt relates to the prior art by pertaining to extracorporeal blood treatment that removes blood from a patient during a hemodialysis treatment (See Truitt C1L20-23), and indicates automatically priming the dialysis system (See Truitt C2L11-18, C3L19-21; parts utilized in the circuit during the dialysis treatment will be automatically primed), which contains recirculation of replacement fluid within the container into the circuit (See Truitt C15L14-16, C14L62-65, claim 10; circulation of body fluids through an extracorporeal treatment). Truitt further indicates priming that manual systems used to perform hemodialysis on arterial blood rely on arterial blood pressure to cause blood to flow past the membrane to be treated (See Truitt C2L1-5). The manual systems of an extracorporeal blood treatment apparatus (i.e. dialyzer) can be time consuming, are labor intensive, and often require a personnel to continuously monitor and adjust fluid flow rates (See Truitt C1L20-29).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes a priming method in a hemodialysis procedure, with Truitt’s automatic priming method on components utilized during a hemodialysis procedure that further contains a circulation during the priming procedure. Since both the combination and Truitt indicates utilizing a priming procedure, while Truitt further indicates that during hemodialysis procedures, manual systems (i.e. non automatic) can be time consuming, are labor intensive, and often require a personnel to continuously monitor and adjust fluid flow rates (See Truitt C1L20-29).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 9: The method of claim 7, wherein one instruction in the second set of instructions instructs a user to rotate the dialyzer (See Grogan C99-100; dialyzer holder rotates to facilitate dialyzer priming).
Claim 10: The method of claim 7, comprising performing at least one functionality test during the recirculation portion of the automatic priming procedure (See Wilt par. [540, 546]; integrity pressure test operation is performed. Par. [610]; blood leak test performed prior to the patient connection. During prime – the blood-leak sensor and safety system are tested.).
Claim 11: The method of claim 7, wherein the first set of instructions is displayed on a first screen and wherein the second set of instructions is displayed on a second screen, the second screen replacing the first screen when the first set of instructions is completed (See Wilt par. [604, 605-608], Fig. 72; the integrity tests are performed by the system. If there is an integrity test failure state, the system indicates there was a failure and the user will be notified by the system of the failure to perform necessary actions to perform the replacement. Once the user’s indication that the new component has been installed, the system will resume normal operation. Afterwards, the system prime with dialysate will prime the system with dialysate).
Claim 12: The method of claim 11, wherein at least one of the first screen and the second screen comprises a progress bar for indicating the progress of the priming process (See Wilt Fig. 73A-D, par. [626-627]; priming rate is a prescription item and may be modified by the patient. The patient may be notified of the ability to modify the priming blood flow rate at any time during the state (i.e. is notified that they can change the priming rate during the priming stage). Furthermore, the user may request priming pauses/resumption indicating the user can see the priming progress.).
Claim 13: The method of claim 10, wherein the at least one functionality test is selected from the group consisting of a positive pressure test, a negative pressure test, an optical detection test, a blood leak detection test, a level detection test, a transmembrane pressure test, a venous pressure test, and an arterial pressure test (See Wilt par. [540]; integrity pressure test operation is performed. Par. [610]; blood leak test performed prior to the patient connection.).
Claim 14: The method of claim 10, wherein performing at least one functionality test comprises: measuring at least one parameter associated with the at least one functionality test; comparing, by a controller, the at least one parameter to an expected operating range for the at least one parameter; if the at least one parameter is outside of the expected operating range, returning an error message on the display; and if the at least one parameter is within the expected operating range, indicating, on the display, that the at least one functionality test has been passed (See Wilt par. [610-611]; the protective systems tested simulates a condition where the protective system will trigger – the system will confirm whether the proper protective system was initiated. If the protective system test returns a failed status, the operator may be instructed to perform the corrective actions related to the failure.).
Claim 15: The method of claim 14, wherein the error message comprises a description of a problem with at least one component of the dialysis machine (See Wilt par. [610-611]; the protective systems tested simulates a condition where the protective system will trigger. If the protective system test returns a failed status, the operator may be instructed to perform the corrective actions related to the failure. In other words, the operator must be given appropriate instructions to perform the corrective actions to fix the issue.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al. (US5326476; hereinafter “Grogan”), Wilt et al. (US20130304020; hereinafter “Wilt”), and Truitt et al. (US5776345; hereinafter “Truitt”), as applied to claim 7 above, and further in view of Carpenter et al. (US2004/0195178; hereinafter “Carpenter”).
Applicant’s claims are directed towards a method.
Regarding claim 7; the combination of Grogan, Wilt, and Truitt discloses the method of claim 7 (See combination supra). 
The combination does not disclose wherein the second set of instructions instructs a user to connect the arterial blood line set to the venous blood line set. However, does indicate utilizing air traps to trap any air that may be in the lines, air detectors to detect the air bubbles within the blood lines, and air removal pumps (See Grogan C61; air detector sensitivity, C45-46, C2L5-6; air pumps 34, air traps 36), ultimately utilizing a plethora of techniques to ensure the removal of unwanted air within the system.
Carpenter relates to the prior art by also disclosing an apparatus for extracorporeal blood circuit in a priming system (See Carpenter abstract), and further discloses an integrated extracorporeal blood circuit and that during priming the venous return line connector is coupled to the arterial line connector (See Carpenter par. [21-22]). When priming, the connected lines are positioned such that the prime solution source is supported at a source elevation higher than the circuit high elevation. When the prime solution flows from the source into the extracorporeal blood circuit, it is controlled to fill the components and lines of the blood circuit with prime solution, thereby displacing air upward and ultimately purging air from the blood circuit (See Carpenter par. [22]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dialysis system with a number of devices and techniques to monitor and remove air, with Carpenter’s method of attaching the venous line to the arterial line, and injecting priming fluid from a height higher than the circuit high elevation, in order to inject priming solution into the dialysis circuit, while also displacing air upward and ultimately purging air from the blood circuit (See Carpenter par. [22]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al. (US5326476; hereinafter “Grogan”) and Wilt et al. (US20130304020; hereinafter “Wilt”), as applied to claim 16 above, and further in view of Curtis et al. (US2012/0138533; hereinafter “Curtis”).
Applicant’s claims are directed towards a method.
Regarding claim 17; the combination of Grogan and Wilt discloses the method of claim 16 (See combination supra). The combination does not disclose wherein the graphical representation of the dialysis machine and the first set of instructions include labels indicating that a step in the first set of instructions including the label should be performed on a component of the dialysis machine including the label.
However, the combination further indicates the need for proper specific machine labeling (See Grogan C91-92; prerequisites the operator must be operated with the operating instructions and machine labeling. C97-98; the words must be in bold capital letters specific labels are on the machine.).
Curtis relates to the prior art by also disclosing a dialysis system control system with a user interface (See Curtis abstract). Curtis further indicates a welcome screen that discloses a user interface on a visual presentation device (See Curtis Fig. 5-6, par. [103-104]; visual presentation device 415). The system presents the user with information and options, including scheduled maintenance, disinfection due date, and filter lifetime.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dialysis system that contains a display for operating a dialysis machine, with Curtis’ welcome screen that provides a visual presentation device to present the user with appropriate information and options, as the information presented will be greatly simplified when utilized by a patient or health care worker (See Curtis par. [49]), since the viewing and editing preferences may be altered by a user in the medical profession.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kelly (2017/0028120) – automatic priming dialysis system, that contains integrity tests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779      

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779